internal_revenue_service department of the treasury index numbers washington dc number release date person to contact telephone number refer reply to cc dom corp plr-110364-98 date date distributing controlled subsidiary a subsidiary b subsidiary c subsidiary d subsidiary e subsidiary f subsidiary g corporation h business a business b business c target l m n o corporation p corporation q x country w country y z date dear this is in response to a letter dated date requesting a ruling as to the federal_income_tax consequences of a proposed transaction additional information was submitted in letters dated september october october november november november november november and date the rulings contained in this letter are predicated upon facts and representations submitted by your authorized representatives and accompanied by a penalties of perjury statement executed by you this office has not verified any of the material submitted in support of this request_for_ruling verification of the factual information representations and other data may be required as part of the audit process distributing is the common parent of an affiliated_group_of_corporations that files a consolidated_return for federal_income_tax purposes the principal assets of distributing are of the stock of each of controlled subsidiary a subsidiary b subsidiary c subsidiary d and approximately x of the stock of corporation h subsidiary e is a wholly-owned subsidiary of subsidiary a subsidiary f and subsidiary g are wholly-owned subsidiaries of subsidiary c subsidiary g is a foreign_corporation organized under the laws of country y distributing has outstanding two classes of stock its common_stock and its preferred_stock its common_stock is widely-held and publicly traded its preferred_stock is nonvoting and nonconvertible and is not publicly held or traded the class of preferred_stock was issued earlier in in a private_placement the distributing preferred_stock will not participate in the proposed transactions described below distributing has two shareholders who each own over five percent of its common_stock one of these shareholders is an advisory firm for a group of mutual funds and holds the distributing shares for a number of these funds none of which beneficially owns as much as five percent of the distributing common_stock further distributing has certain nonqualified_stock_option plans pursuant to which as of date there were outstanding options for m shares of distributing common_stock controlled is a wholly-owned domestic subsidiary of distributing it has one class of common_stock outstanding controlled is engaged directly and through its subsidiaries in business b subsidiary a a wholly-owned domestic subsidiary of distributing conducts directly and through its subsidiaries substantially_all of distributing’s business a subsidiary b a wholly-owned domestic subsidiary of distributing directly and through its subsidiaries conducts business c which is related to business b subsidiary c a wholly-owned domestic subsidiary of distributing provides administrative services to distributing and the other members of the distributing consolidated_group subsidiary d a wholly-owned domestic distributing subsidiary is part of a financing_arrangement by distributing under which receivables are sold by distributing members to subsidiary d and are then resold to lenders in loan transactions to the distributing group subsidiary e a wholly-owned domestic_corporation sells distributing branded products in country w subsidiary f also a wholly-owned domestic_corporation is engaged in an unrelated activity in country w subsidiary g insures risks of distributing’s affiliated_group principally the product_liability risks its assets consist of short-term debt obligations it is not an insurance_company for federal_income_tax purposes it classifies insurance premiums as contributions to capital and insurance payments as distributions target is a widely held and publicly traded corporation unrelated to distributing it has one class of stock outstanding its common_stock target is also engaged in business b domestically and in country w target also has certain stock_option and restricted share plans under which as of date there were options outstanding for n shares of its common_stock the holders of the target options can receive a similar substitute option or restricted share award in respect of controlled common_stock at the time of the merger discussed in step below financial information has been received which reflects that distributing’s business a conducted principally by subsidiary a and its business b conducted principally by controlled have each had gross_receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business for each of the past years it is proposed that controlled will acquire percent of the outstanding_stock of target however target has expressed its unwillingness to be acquired by a corporation that also conducts business a furthermore target is unwilling to be acquired in a transaction which would result in its shareholders owning a minority interest in a corporation the majority of stock of which would be owned by a single corporate shareholder accordingly to both permit controlled to acquire target and to satisfy target’s expressed concerns distributing and controlled have entered into agreements with target pursuant to which or in furtherance of which the following transactions have been proposed or consummated subsidiary a will be statutorily merged into a single member limited_liability_company wholly-owned by distributing the limited_liability_company will not elect to be taxable as a corporation as a result of this step business a thereafter will be conducted directly by distributing for federal_income_tax purposes subsidiary e previously transferred a substantial part of its assets and liabilities directly to controlled retaining principally the stock of a country w corporation subsidiary c will distribute i of the stock of subsidiary f to distributing and ii of the stock of subsidiary g to distributing subsidiary d will distribute certain accounts_receivable attributable to business a to distributing as a dividend subsidiary g will reduce both its assets and liabilities by approximately dollar_figurel as part of a reinsurance agreement with an insurance_company it will then distribute approximately o percent of its then remaining assets and liabilities attributable to business a to distributing as a dividend distributing will contribute of the outstanding_stock of subsidiary b subsidiary d subsidiary f and subsidiary g to controlled and controlled will assume certain liabilities to employees of controlled and its subsidiaries and its ratable share of certain liabilities to employees of operations previously discontinued by the distributing group distributing will distribute of the stock of controlled pro_rata to the holders of distributing common_stock on a one-for-one basis target will merge with and into a recently-formed wholly-owned subsidiary of controlled the merger target shareholders will receive approximately z less than of the stock of controlled in the merger controlled will enter into a royalty-free license for three years with distributing for its temporary use of the distributing trademark in addition distributing and controlled have entered into a transition services agreement under which a distributing indirect subsidiary will provide certain administrative services to controlled for a period of up to one year after the transactions distributing and controlled also will enter into an employee benefit agreement which will provide among other matters that i controlled will adopt a stock_option plan ii each distributing option will be fully vested and exercisable at the date of step iii the holder of each distributing option will receive an option for controlled stock for a number of shares and exercise price to be determined under the agreement with regard to the transactions set forth in steps and above distributing has stated that i the distribution by subsidiary c to distributing in step above of a the stock of subsidiary f is intended to qualify as a distribution under sec_355 of the internal_revenue_code and b the stock of subsidiary g is intended to be a dividend distribution ii the merger transaction described in step above is intended to qualify as a reorganization under sec_368 and a e the following representations have been made in connection with the proposed transaction in steps and above a the indebtedness owed by controlled to distributing after the distribution of controlled stock will not constitute stock_or_securities b no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing c the five years of financial information submitted on behalf of distributing and controlled is representative of each corporation’s present operation and with regard to each corporation there have been no substantial operational changes since the date of the last financial statements submitted d following the transaction distributing and controlled will each continue the active_conduct of its business independently and with its separate employees e the distribution of the stock of controlled is carried out for the following corporate business_purpose to facilitate the acquisition by controlled of target the distribution of controlled is motivated in whole or in substantial part by this corporate business_purpose f there is no plan or intention by the shareholder who legally and beneficially own sec_5 percent or more of the stock of distributing and the management of distributing to the best of its knowledge is not aware of any plan or intention on the part of any particular remaining shareholder or security holder of distributing to sell exchange transfer by gift or otherwise dispose_of any stock in or securities of either distributing or controlled after the transaction g there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 h except for the acquisition of target in the merger described above in step there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell the assets of either corporation after the transaction except in the ordinary course of business i the total adjusted_basis and the fair_market_value of the assets transferred to controlled by distributing each equals or exceeds the sum of the liabilities assumed by controlled plus any liabilities to which the transferred assets are subject and the liabilities assumed in the transaction and the liabilities to which the transferred assets are subject were incurred in the ordinary course of business and with the exception of certain liabilities to employees of discontinued operations are associated with the assets being transferred j immediately before the distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_32_irb_6 and as currently in effect sec_1_1502-13 as published by t d further distributing’s excess_loss_account if any with respect to the stock of controlled will be included in income immediately before the distribution see sec_1_1502-19 k payments made in connection with all continuing transactions if any other than as described in step above between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length l no two parties to the transaction are investment companies as defined in sec_368 and iv m to the best knowledge of the management of distributing and controlled the proposed distribution of controlled is not part of a plan or a series of related transactions pursuant to which one or more persons would acquire directly or indirectly stock representing a percent or greater interest in distributing or controlled to the best knowledge of the management of distributing and controlled there is no plan or intention on the part of one or more persons to enter into a plan or a series of related transactions pursuant to which such person or persons would acquire directly or indirectly a percent or greater interest in distributing or controlled for purposes of this representation any acquisition of an interest in either distributing or controlled including but not limited to the acquisition of target in the proposed transaction the issuance by distributing of the class of preferred_stock and the issuance of stock of distributing or controlled pursuant to the exercise of stock_options or stock awards initially issued by distributing controlled or target by one or more persons during the 4-year period beginning years months before a distribution to which sec_355 applies and ending years months after the date of the distribution will be presumed to be part of a plan or a series of related transactions and will count toward the acquisition of a percent or greater interest in either distributing or controlled sec_355 and a ii n subsidiary g is a controlled_foreign_corporation within the meaning of sec_957 and will be a controlled_foreign_corporation at the time it is distributed from subsidiary c to distributing and after the time it is transferred to controlled o subsidiary g is a passive_foreign_investment_company within the meaning of sec_1297 except as provided in sec_1297 for certain periods after date and will be a passive_foreign_investment_company at the time it is distributed from subsidiary c to distributing and after the time it is transferred to controlled p subsidiary g is the only foreign_corporation whose assets or stock are being transferred in connection with the distribution of the controlled stock by distributing to its shareholders q all of the earnings_and_profits of corporation g for the period through the effective time of the distribution of the controlled stock by distributing to its shareholders have been or will be included in the income of distributing’s consolidated_income_tax_return such income is included as it is foreign_personal_holding_company_income as defined in sec_954 and includible under sec_951 as subpart_f_income based solely on the information submitted and on the representations set forth above it is held as follows for purposes of subchapter_c the direct transfer by subsidiary e of substantially_all of its assets and liabilities to controlled as described in step above will be treated as if a subsidiary e first transferred the subject assets together with liabilities to subsidiary a and such assets will then be transferred by subsidiary to distributing as part of the complete_liquidation of subsidiary a into distributing resulting from step above the transfer by distributing to controlled of the stock of subsidiary b subsidiary d and subsidiary f and the assets and liabilities of subsidiary e together with the constructive contribution of the stock of subsidiary g collectively the contributed assets followed by the pro_rata distribution of the stock of controlled to the distributing shareholders will qualify as a reorganization under sec_368 distributing and controlled will each be a_party_to_a_reorganization under sec_368 distributing will not recognize gain_or_loss on the contribution of the contributed assets to controlled sec_361 distributing will not recognize gain_or_loss upon the pro_rata distribution of the controlled stock to the holders of the distributing common_stock sec_361 controlled will not recognize gain_or_loss on the receipt of the contributed assets in exchange for shares of its common_stock as described above sec_1032 controlled will have the same basis in the contributed assets that distributing had in such assets immediately prior to the contribution sec_362 controlled’s holding_period in the contributed assets will include the period during which these assets were held by distributing sec_1223 proper allocation of the earnings_and_profits of distributing will be made between distributing and controlled pursuant to sec_1_312-10 and sec_1_1502-33 sec_312 each shareholder of distributing common_stock will recognize no gain_or_loss and no amount will be included in income upon the receipt of shares of controlled stock pursuant to the proposed distribution described above sec_355 each shareholder’s basis in the distributing shares held before the distribution will be allocated between such distributing shares and the controlled shares received in the proposed distribution in proportion to the fair_market_value of each sec_358 a and c and sec_1 a each shareholder’s holding_period in the controlled shares received will include the period the shareholder held the distributing shares provided that such shares are held as a capital_asset on the date of the proposed distribution sec_1223 the proposed transactions set forth in steps and above are not part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combine voting power of all classes of distributing or controlled stock entitled to vote or percent or more of the total value of all classes of distributing or controlled stock sec_355 and f no rulings were requested and opinion is specifically reserved concerning the subchapter_c tax treatment of steps through and described above furthermore and particularly opinion is also reserved as to the tax consequences of a subsidiary c’s distribution of all of the stock of subsidiary g to distributing under sec_1248 and sec_1291 b subsidiary g’s distribution of certain assets and liabilities attributable to business a to distributing under sec_951 and sec_1291 c the contribution of the stock of subsidiary g to controlled under sec_1248 and sec_1291 and d the application of sec_367 with respect to the distribution by distributing of the controlled stock to its shareholders a determination as to the proper tax treatment of these transactions will be made by the appropriate district director’s office having audit jurisdiction over the federal_income_tax return of distributing or controlled in which the particular transaction is reported further no opinion is expressed regarding the federal_income_tax treatment of any of the transactions under other provisions of the code and regulations existing at the time of or effects resulting from the transactions that are not specifically covered by the rulings above this ruling is directly only to the taxpayer who requested it j provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year s in which the transactions covered by this ruling letter are consummated sincerely yours assistant chief_counsel corporate by_______________________ howard w staiman assistant to the branch chief branch
